Exhibit 10.2

 

E-CENTIVESTM [LOGO]

 

[*]

 

September 24, 2002

 

Dear [*]:

 

The purpose of this letter is to confirm the renewal effective September 24,
2002 of the Master Services Agreement between E-centives, Inc. (“E-centives”)
and [*] (the “Agreement”) in conformance with Section 9.1 of the Agreement on
the same terms and conditions, provided that the new or modified terms as
previously provided by E-centives to [*] and incorporated into the following
documents shall be deemed incorporated into the Agreement:

 

(1)           Overall Pricing Proposal;

(2)           Revised Statement of Work ; and

(3)           Detailed Pricing Worksheet

 

(collectively, the “Amendment Documents”).  Copies of the Amendment Documents
have been previously sent under separate cover and are included with the letter
for your convenience.  Specifically, in accordance with Section 1.3 of the
Agreement, the parties confirm that the proposed changes in services and pricing
to be provided under the Agreement as incorporated in the Amendment Documents
have been reviewed and agreed upon in all material respects by the parties.  As
such, the Agreement shall be deemed modified so as to incorporate the new
Amendment Documents, which shall be incorporated into and become part of
Schedules A and B to the Agreement as follows:

 

(1)           Revised Statement of Work is incorporated into Schedule A;

(2)           Overall Pricing Proposal and Detailed Pricing Worksheet are
incorporated into Schedule B.

 

In the case of any conflict in terms between the original Schedules A and B and
newly revised Schedules A and B, incorporating the Amendment Documents, the new
schedules shall govern.

 

E-centives, Inc.

 

Headquarters

 

Regional Offices

 

www.e-centives.com

 

6901 Rockledge Drive

 

San Francisco

 

 

 

7th Floor

 

New York

 

 

 

Bethesda, MD  20817

 

London

 

 

 

tel. 240.333.6100

 

 

 

 

 

fax. 240.333.6250

 

 

 

 

[*] page 1

/s/ Kamran Amjadi

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Finally, all references to “e-centives” in the Agreement shall be replaced with
references to “E-centives” to reflect the change in E-centives corporate name. 
Other than the modification expressly set forth in this letter agreement, all
terms and conditions of the Agreement shall remain unchanged.  It is agreed that
the term of this renewal begins on November 1st 2002 and ends on October 31st,
2003.  The contract will automatically renew for another year unless notice is
given 30 days prior to the end of the new term, which is on or before October 1,
2003.

 

This letter also confirms our mutual understanding that 10% of the costs quoted
in Overall Pricing Proposal will be allocated to a pay for performance (“PFP”)
program.  The criteria for earning PFP will be mutually agreed upon and
documented as soon as possible.  The establishment of the criteria for the PFP
portion of the price shall be in the sole but reasonable discretion of [*].  It
is agreed that the a reasonable PFP will be in the same spirit as the year 1 PFP
with the application of the additional knowledge of what is possible and
reasonable given the results of the year 1 program.

 

Please acknowledge receipt of the Amendment Documents and your assent to the
agreement herein by executing in the designated area below.  If you have any
questions or concerns, please do not hesitate to contact me.  We look forward to
continuing our successful relationship with [*].

 

 

Warmest regards,

 

 

 

 

 

 

 

 

 

 

 

/s/ Kamran Amjadi

 

 

Kamran Amjadi

 

 

Chairman and CEO

 

 

ACKNOWLEDGED AND AGREED:

 

By:

  [*]

 

 

Print:

  [*]

 

 

Title:

  [*]

 

 

Date:

  26 Sept. 2002

 

Enclosures

 

E-centives, Inc.

 

Headquarters

 

Regional Offices

 

www.e-centives.com

 

6901 Rockledge Drive

 

San Francisco

 

 

 

7th Floor

 

New York

 

 

 

Bethesda, MD  20817

 

London

 

 

 

tel. 240.333.6100

 

 

 

 

 

fax. 240.333.6250

 

 

 

 

[*] page 2

/s/ Kamran Amjadi

 

 

 

--------------------------------------------------------------------------------


 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement (including any attached exhibits, schedules and
other attachments, the “Agreement”) is entered into as of November 1, 2001 (the
“Effective Date”), by and between e-centives, Inc., a Delaware corporation
(“e-centives”), with principal offices at 6901 Rockledge Drive, 7th Floor,
Bethesda, MD 20817, and [*] corporation (“Client”), with principal offices
located at [*].

BACKGROUND

 

WHEREAS, e-centives utilizes and has the technology and expertise to provide
interactive marketing Services; and

 

WHEREAS, Client desires to retain e-centives to provide such services in
accordance with the terms and conditions of this Agreement and to provide online
to individual consumers (“User” or “Users”) the means to obtain promotions,
coupons, newsletters e-mail, and the other Services described in this Agreement;

 

NOW THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, e-centives and Client agree as follows:

 

AGREEMENT

 

1.             Services

 

1.1                               e-centives shall perform for Client the email
marketing, agency, promotional offer production and other services described on
the Statement of Work (the “SOW”), attached hereto as Schedule A (the
“Services”).

 

1.2                               As part of the Services to be provided under
this Agreement, e-centives shall adhere to the Service Level Agreement (the
“SLA”) attached hereto as Schedule C.

 

1.3                               The scope of Services, and associated fees and
rates set forth in this Agreement shall not be modified unless in accordance
with this Section 1.3.  If changes to the scope of Services, the schedule for
Deliverables, price, other modifications, and/or new Statements of Work
(hereinafter collectively “Changes”) may be necessary or desirable from time to
time, the parties agree to follow the procedures of this Section 1.3.  Either
party may initiate a request for a Change.  Change Requests shall be submitted
to the other party in writing.  Before work begins on any Change, the parties
will jointly review the impact such changes may cause on the schedule, price, or
Services, and no Change will be made without mutual written agreement to the
Change, as reflected in a copy of the

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

1

--------------------------------------------------------------------------------


 

Change Request signed by both parties.  For each proposed Change, e-centives
agrees to provide to Client at no additional charge, an analysis of such Change,
which shall include the following:  (a) an estimate of the fees and costs for
each such Change, and (b) an estimate of the effect such Change would have on
the Services, including the impact on outstanding and future deliverables and
the delivery dates for such deliverables.  In addition, e-centives shall include
in its analysis an explanation of any time constraints that may apply with
respect to the approval and implementation of the proposed Change.  Changes
authorized in writing and signed by both parties shall amend this Agreement.

 

1.4.                            The Services involve hosting Internet sites on
the World Wide Web accessible by Users of Client, as more fully described in the
SOW.  Client shall provide a User agreement and privacy statement for use on the
Client Sites, to be available to each User upon access to the applicable
sections of the Client Sites.  e-centives and Client shall coordinate the
registration process by which Users use the Client services to be provided in
connection with this Agreement, as set forth in the SOW.  The collection and
treatment of the User Data, as defined herein, shall be as set forth in this
Agreement and the SLA.  For those Users who wish to subscribe to the coupon,
promotions, or e-mail services, the Parties shall ensure that as part of the
subscription process, each User shall be provided notice of the applicability of
the User agreement to their subscription for the services; and shall include a
means to obtain from each User his or her affirmative assent to the subscription
agreement, verifiable, recorded, and stored by e-centives for later use in the
event a dispute arises in connection with the consumer’s use of the website or
the Services provided through e-centives under this Agreement.

 

1.5                               Media Planning and Buying Services. 
e-centives shall provide the media planning and buying services as set forth on
Schedule E hereto.

 

2.             License

 

2.1                               As part of the Services, e-centives will
provide certain coupon-related functionality and host product, coupon, and
subscription management microsites and associated web pages (collectively, the
“Client Sites”) and emails for Client, as further described on Schedule A, which
Services incorporate a software application for creating, targeting, publishing,
managing, tracking, analyzing and reporting on promotional offers and consumer
usage, and which software application contains the current version of the
e-centives Maestro™ Software in machine executable object code format
(collectively, “e-centives Promotions Product”).  Subject to the terms and
conditions of this Agreement, e-centives grants Client a worldwide,
royalty-free, except for the fees paid hereunder, non-exclusive,
non-transferable, non-sublicensable, license during the term of the Agreement to
access and use the e-centives Promotions Product to develop, test, display, and
transmit coupons in email and on the Client Sites, to support Users accessing
and using such email or the Client Sites (“User(s)”), or the promotion of
Client’s products and services.  Access shall be made available with a
confidential extranet Username and password given to Client by e-centives. 
Client agrees to

 

2

--------------------------------------------------------------------------------


 

limit access to the e-centives Promotions Product to authorized personnel, as
identified on Schedule D hereto, and not to allow any unauthorized person access
to it, either before or after expiration or termination of this Agreement.  The
persons identified on Schedule D shall be modified from time-to-time upon
Client’s request in the case of replacements, and with e-centives’ approval (not
to be withheld unreasonably) in the case of additional names.

 

2.2                               All rights and licenses granted to Client
hereunder are, for purposes of Section 365(n) of the United States Bankruptcy
Code (the “Bankruptcy Code”), licenses of intellectual property within the scope
of Section 101 of the Bankruptcy Code.

 

3.             Charges and Payments

 

3.1                               Rates and Expenses

 

Client shall pay e-centives for Services in accordance with the rates set forth
in Schedule B.  e-centives reserves the right to charge additional fees for any
services provided that are not included on Schedule A, provided that such fees
are approved by Client in writing under Section 1.3 of this Agreement prior to
performance of the additional services.  Upon the start of any renewal term of
this Agreement, and assuming no material  change in the overall project scope or
Deliverables as set forth on Schedule A, the charges for the Services for the
first and second renewal terms will be as set forth on Attachment 6 to Schedule
B, and changes to the pricing based on changes to the Services shall be
addressed under Section 1.3 of this Agreement.  The rates, fees or other
monetary obligation of Client quoted on Schedule B for the Services as
specifically described on Schedule A hereto shall not be increased more than
once in any twelve month period, and any one increase shall not exceed three
percent (3%) of a period’s charges as quoted in Schedule B.  This limitation
shall not apply to any Changes in accordance with Section 1.3.

 

3.2                               Invoice and Payment

 

Payment for all undisputed charges shall be made in accordance with the schedule
set forth on Attachment 5 to Schedule B.  Except as otherwise provided herein,
all undisputed fees, including any applicable sales taxes, other taxes, or
pass-through charges due hereunder are payable within sixty (60) days of the
applicable invoice date.  In the event that undisputed payments have not been
made within such sixty (60) day period, e-centives may send notice of a
delinquency to Client. Thirty (30) days following the date of such delinquency
notice, if such delinquency is not cured, e-centives may suspend provision of
all Services hereunder without liability.  In any collection efforts for
undisputed fees, Client shall be responsible for paying all costs, including
reasonable attorneys’ fees.

 

Client agrees to review e-centives invoices and to notify in writing e-centives
within thirty (30) days of the invoice date if any charges are disputed.  Such

 

3

--------------------------------------------------------------------------------


 

notice must state the reasons for or the questions about each disputed item. 
Any charges not disputed within such thirty (30) day period are deemed
undisputed.

 

The parties agree to meet promptly (in no event to exceed fifteen (15) days)
after Client’s notice in order to resolve the disputed charges.  In the event
that the parties are unable to resolve the disputed items within fifteen (15)
days of such meeting, the parties agree that the dispute shall be escalated to a
senior officer of each company for resolution within an additional fifteen (15)
day period, and if not so settled the dispute will be settled by binding
arbitration administered by the American Arbitration Association (“AAA”) in
accordance with its Commercial Arbitration Rules (to be submitted by the Parties
within thirty (30) days after the meeting of senior executives or the expiration
of fifteen days, whichever occurs first).  The arbitration shall be heard and
determined by one arbitrator selected by the AAA, and such arbitrator shall be
an attorney having experience and familiarity with eCommerce or direct marketing
disputes, unless the participation of such an attorney is not reasonably
practicable.

 

3.3                               Reimbursement of Expenses

 

Subject to e-centives’ compliance with Client’s expense reimbursement policies
and procedures as they exist on the date of this Agreement, a copy of which has
been provided to e-centives, or may be changed from time to time with sixty (60)
days prior written notice to e-centives, Client will reimburse e-centives for
all reasonable out-of-pocket expenses incurred in connection with the provision
of the Services and Deliverables under this Agreement.  All expenses over $1,000
shall be pre-approved by Client, and expense reimbursement invoices or requests
shall be submitted on forms required by Client, copies of which have been
provided to e-centives, and shall be supported by original receipts or a
reasonable substitute therefor.

 

3.4                               [*]

 

3.5                               Pay for Performance (“PFP”)

 

3.5.1                     Service Level Agreement Calculation

 

All measurements of Service uptime in connection with any PFP calculation (as
set forth in Schedule B hereto) shall be governed by the SLA.

 

3.5.2                     [*]

 

4

--------------------------------------------------------------------------------


 

4.             Proprietary Rights

 

4.1          Intellectual Property Rights

 

For purposes of this Agreement, the term Intellectual Property Rights means any
and all (by whatever name or term known or designated) tangible and intangible
and now known or hereafter existing (a) rights associated with works of
authorship throughout the world, including but not limited to copyrights
(including without limitation the sole and exclusive right to prepare derivative
works of the copyrighted work), moral rights, and mask-works, (b) trademarks,
service marks, trade names, goodwill, trade dress, rights in packaging,
merchandising rights, advertising rights and other commercial rights, and all
rights associated therewith, (c) trade secret rights, (d) patent rights, (e)
rights of privacy and rights of publicity, (f) all other intellectual and
industrial property and proprietary rights (of every kind and nature throughout
the world and however designated) whether or not analogous to any of the
foregoing rights (including without limitation logos, character rights, “rental”
rights and rights to remuneration), whether arising by operation of law,
contract, license or otherwise, and (g) all registrations, applications,
renewals, extensions, continuations, divisions or reissues thereof now or
hereafter in force throughout the universe (including without limitation rights
in any of the foregoing), whether now known or which subsequently come into
existence.

 

4.2                               e-centives Property

 

e-centives has created, acquired or otherwise has rights in, and may, in
connection with the performance of Services hereunder, employ, provide, modify,
create, acquire or otherwise obtain rights in, various concepts, ideas, methods,
methodologies, procedures, processes, know-how, and techniques; models
(including, without limitation, function, process, system and data models);
templates, the generalized features of the structure, sequence and organization
of software, user interfaces and screen designs; general purpose consulting and
software tools, utilities and routines; and logic, coherence and methods of
operation of systems, and all associated Intellectual Property Rights
(collectively, the “e-centives Property”).

 

To the extent that e-centives utilizes any e-centives Property in connection
with the performance of Services and grant of license hereunder, such property
shall remain the property of e-centives and, except for the limited license
expressly granted herein, Client shall acquire no right or interest in such
property.  Notwithstanding anything in this Agreement to the contrary, the
parties acknowledge and agree that e-centives will own all right, title, and
interest, including, without limitation, all Intellectual Property Rights, in
and to the e-centives Property.   All rights not expressly granted are reserved
to e-centives.

 

5

--------------------------------------------------------------------------------


 

4.3                               Client Property

 

“Client Property” shall mean (a) various concepts, ideas, methods,
methodologies, procedures, processes, know-how, and techniques; models
(including, without limitation, function, process, system and data models);
templates; User interfaces and screen designs, and all associated Intellectual
Property Rights and Confidential Information therein, which Client has created,
acquired or otherwise has rights in, and may, in connection with e-centives’
performance of Services hereunder, employ, provide, modify, create, acquire or
otherwise obtain rights in; (b) all Deliverables (as further defined and
described in Section 4.4); c) all User Data (as further defined in Section 4.5)
supplied, generated, collected and/or stored in connection with the Services
under this Agreement; (d) all Client Content (as defined and described in
Section 7.1 of this Agreement); (e) all URLs and domain names used solely for
the benefit of Client in connection with the Services or the Deliverables; and
(f) all Intellectual Property Rights and Confidential Information in all of the
foregoing, which are defined collectively, as “Client Property”.  Client is the
sole and exclusive owner of all Client Property.  Notwithstanding the foregoing,
Client Property shall not be deemed to include, and Client shall not obtain any
ownership rights in, any of the e-centives Property, even if such e-centives
Property is used in connection with or for the creation of the Deliverables.

 

Subject to licenses granted in connection with User Data in section 4.5 herein,
Client hereby grants to e-centives a worldwide, non-exclusive, royalty-free,
non-transferable, non-sublicensable, license to use Client Property or other
materials that are reasonably needed by e-centives solely in order to perform
the Services for Client, and for no other purposes whatsoever.  To the extent
that e-centives utilizes any Client Property or other materials (including,
without limitation, any hardware or software of Client) in connection with the
performance of the Services hereunder, such Client Property and/or materials
shall remain the sole and exclusive property of Client and, except for the
license expressly granted herein, e-centives shall acquire no right or interest
in such property.  All rights not expressly granted are reserved to Client.

 

4.4                               Ownership of Deliverables

 

The tangible and intangible items developed, performed, created, or otherwise
specified as Client deliverables in connection with the provision of Services
under this Agreement, as specifically identified in Schedule A as a Client
“deliverable” (the “Deliverables”) will become the property of Client. To the
extent that any e-centives Property is contained in any of the Deliverables,
Client shall not obtain any ownership rights or interest in such e-centives
Property provided. e-centives hereby grants Client, a royalty-free, worldwide,
fully paid-up, non-exclusive license to use such e-centives Property in
connection with the Deliverables.

 

Client shall own the exclusive rights, title and interest in and to all
Intellectual Property Rights in all Deliverables.  Therefore, all Deliverables
shall become and

 

6

--------------------------------------------------------------------------------


 

remain Client’s exclusive property and, unless otherwise specifically agreed in
writing by the parties, shall be considered specially ordered for Client as
“works made for hire” by an independent contractor under the United States
Copyright Laws (17 U.S.C. Section 101, and any amendments thereto.)  If for any
reason the Deliverables are held not to be “work made for hire,” e-centives
hereby assigns all its right, title and interest in the Deliverables to Client. 
Any assignment of copyright hereunder includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as  “moral rights” (“Moral Rights”).  To the extent such Moral
Rights cannot be assigned under applicable law and to the extent allowed by law,
e-centives hereby waives such Moral Rights in favor of Client and consents to
any action of Client that would violate such Moral Rights in the absence of such
consent.  As to all Intellectual Property rights that are not rights of
copyright, e-centives hereby irrevocably assigns all of its right, title and
interest in and to all Deliverables and all other Intellectual Property rights
therein to Client.  Without limiting the generality of the foregoing, Client’s
rights in the Deliverables shall include, but shall not be limited to: the
unrestricted and exclusive right to reproduce, use, display or perform the
Deliverables throughout the world without name credit, for advertising, trade,
or any other lawful purpose, in and through all media now known or later created
or invented; the exclusive right throughout the world to protect the
Deliverables by copyright(s), patent(s) or trademark(s) in Client’s name and for
the benefit of Client and its affiliates, including the right to secure
extensions and renewals of such copyright(s), patent(s) or trademark(s) in
Client’s name and for Client’s benefit; the right to create derivative works
from and to alter, retouch or crop the Deliverables in any way; and the right to
license, distribute, assign or transfer any right, title, interest or
intellectual property in the Deliverables or otherwise dispose of the
Deliverables or any portion thereof for any purpose and in any manner.

 

Solely for the purpose of securing payment for Deliverables, Client hereby
grants to e-centives an unconditional first lien and security interest in and to
all Deliverables as defined above. Client agrees that none of the foregoing
shall be subjected to a superior lien or interest, shall not be subordinated to
any other lien or interest.  Client agrees that e-centives may file UCC-1 or
similar documents to perfect its security interest, and further agrees to
execute all documents necessary to assist e-centives in the perfection of its
first priority security interest and to execute all document reasonable
necessary for these purposes.  e-centives agrees to release the aforesaid
security interest in and to all Deliverables for which Client has paid in full,
and further agrees to execute all documents necessary to assist Client in the
clearing the security interest and to execute all document reasonable necessary
for these purposes.

 

4.5                               User Data

 

“User Data” means User’s name and email address provided by Client to e-centives
or otherwise collected by e-centives on behalf of Client in connection with the
provision of the Services hereunder, in the Statement of Work attached as

 

7

--------------------------------------------------------------------------------


 

Schedule A, or in future statements of work; all clickstream data, coupon
redemption data and information, survey results, and any other data or
information created or collected with respect to Users and their use of the
Services in connection with the Parties’ performance under this Agreement. 
Notwithstanding anything to the contrary herein, all User Data shall be the sole
and exclusive property of Client. Client grants to e-centives a non-transferable
(except to a successor of all or substantially all of the assets or shares of
e-centives entitled to vote for the election of directors who agrees to be bound
by this Agreement) worldwide, perpetual and royalty-free license to use and to
disclose  Aggregated User Data, defined as that derivative of the universe or of
collected User Data that allows e-centives to provide statistics about the use
of its services and that does not identify Client or any individual User or any
personally identifiable information as the source of such data or part of such
data.  Client also grants to e-centives a limited license to use User Data
internally solely in connection with its performance under this Agreement and
for statistical or reporting purposes, and without disclosure of the
disaggregated User Data. The parties acknowledge and agree that all User Data is
the Confidential Information of Client, as further defined in Section 5 of this
Agreement.

 

e-centives hereby grants to Client an unconditional first lien and security
interest in and to all Client Property as defined in Section 4.3.  e-centives
agrees that none of the foregoing shall be subjected to a superior lien or
interest, shall not be subordinated to any other lien or interest, and that as
of the date of execution of this Agreement no competing or superior lien or
interest exists.  e-centives agrees that Client may file UCC-1 or similar
documents to perfect its security interest, and further agrees to execute all
documents necessary to assist Client in the perfection of its first priority
security interest and to execute all document reasonably necessary for these
purposes.

 

4.6                               Proprietary Notices

 

The parties will reach mutual agreement on the placement and appearance of
proprietary notices indicating that the Client Sites are “powered by”
e-centives,  and other appropriate proprietary notices.

 

5.             Confidentiality

 

5.1                               Obligation

 

With respect to the Confidential Information (as defined below) disclosed by a
party (the “Disclosing Party”) to the receiving party (the “Receiving Party”),
the Receiving Party agrees that it shall:  (i) take reasonable steps to
safeguard the Confidential Information from unauthorized access or use by
others; (ii) not disclose the Confidential Information to any third party
(including consultants and subcontractors) except on a need-to-know basis in
connection with the transactions contemplated by this Agreement and then only if
the third party is subject to a written confidentiality agreement; and (iii) not
use the Confidential

 

8

--------------------------------------------------------------------------------


 

Information for any purpose not related to this Agreement, or (iv) to the
detriment of the Disclosing Party, including in the trading of such Disclosing
Party’s securities.  Notwithstanding the above, the parties agree that whether
or not Intellectual Property Rights of the parties is disclosed in confidence,
the Intellectual Property Rights of the parties shall remain in effect in
accordance with the laws applicable to the Intellectual Property Rights in
question.  “Confidential Information” means all User Data, and all trade secret,
confidential or proprietary knowledge, data and information, including
information related to the business, customers and products of a Disclosing
Party, specifications, know-how, drawings, sketches, models, samples, reports,
plans, forecasts, current and historical data, computer programs, documentation,
market research, market plans, business plans, Intellectual Property, and other
technical, financial or business data in the possession of a Disclosing Party,
which such Disclosing Party desires to protect against unrestricted disclosure
or competitive use, and includes the terms of this Agreement.

 

5.2                               Exceptions

 

The obligations imposed hereunder shall not apply to specific information
whether or not designated Confidential Information if:  (i) the information is
part of the public domain, or becomes part of the public domain through no fault
of the Receiving Party; (ii) the information is received from a third party
without a restriction of confidentiality, without a breach of this Agreement,
and without a breach of another agreement of confidentiality by the third party;
(iii) the information is independently developed by the Receiving Party through
individuals not exposed to the Confidential Information and without any
reference to it, as evidenced by the Receiving Party’s written records; or (iv)
the information is Aggregated User Data as defined in Section 4.5 of this
Agreement.

 

Neither party shall disclose to the other party any Confidential Information
obtained by such party from a third party on a confidential basis unless such
party has obtained written permission from such third party to do so.  Evidence
of such written permission shall be provided to the requesting party upon
request.

 

6.             Limitation of Liability

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NEITHER PARTY HERETO SHALL BE
LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER, INCLUDING, BUT NOT
LIMITED TO, LOSS OF PROFITS, ARISING OUT OF OR RELATED TO THIS AGREEMENT,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE). 
E-CENTIVES’ AGGREGATE LIABILITY IN CONNECTION WITH THIS AGREEMENT, WHETHER IN
CONTRACT, TORT OR OTHERWISE, WILL NOT EXCEED AN AMOUNT EQUAL TO ALL THE FEES,
EXPENSES AND/OR OTHER CHARGES PAID TO E-CENTIVES BY CLIENT FROM THE INCEPTION OF
THIS AGREEMENT.

 

9

--------------------------------------------------------------------------------


 

7.             Representations and Warranties

 

7.1                               By Client

 

7.1.1                     Client Content

 

Client hereby represents and warrants that any content owned or licensed by
Client from third parties, including, but not limited to, all text, pictures,
audio, video, logos and copy contained therein, data, email addresses, and other
information (“Content”) posted on any Client Site, or otherwise provided to
e-centives by Client hereunder (including, without limitation any Client
Property) or acquired or created by e-centives at Client’s request, including
the transmission of such Content through email, for use under this Agreement
will not: (i) infringe any third party’s valid Intellectual Property Rights;
(ii) knowingly violate any law or regulation (including, without limitation, any
law or regulation governing data collection, spam, maintenance or privacy);
(iii) be defamatory; (iv) be obscene or contain pornographic material of any
kind; (v) contain material that is grossly offensive to the online community,
including blatant expressions of bigotry, prejudice, racism, hatred, or
excessive profanity; display material that exploits children under eighteen (18)
years of age; promote or provide instructional information about illegal
activities, or promote physical harm or injury against any group or individual;
(vi) intentionally contain any viruses, Trojan horses, worms, time bombs,
cancelbots or other computer programming routines that are intended to damage,
detrimentally interfere with, surreptitiously intercept or expropriate any
system, data or personal information.

 

7.1.2                     Client further represents and warrants to e-centives
as follows:

 

(a)                                  Client is free to enter into and to perform
this Agreement, and that the performance of all the terms of this Agreement will
not breach any confidential information agreement, non-competition agreement or
other agreement with any third party; and

 

(b)                                 Client’s use of the Services, and provision
to Users, shall be in compliance with all applicable laws, rules, and
regulations.

 

7.1.3                     Authorization

 

Insofar as it is in Client’s control to do so, Client warrants that it has taken
reasonable steps to obtain authorization from each individual to whom Client
seeks to send email.  Client shall provide tangible proof of the steps Client
has taken and any such authorization upon e-centives reasonable request.

 

10

--------------------------------------------------------------------------------


 

7.1.4                     Restrictions on use of the Service

 

Except as otherwise expressly permitted in this Agreement, and except to the
extent the following restrictions are prohibited by applicable law, Client will
not: (i) disassemble, reverse engineer, de-compile, or otherwise attempt to
derive source code from the e-centives Promotions Product software contained in
the e-centives Property or otherwise used in the provision of the Services; (ii)
modify, adapt, create derivative works based upon, or translate any such
software or any part thereof; (iii) copy, install or use any such software on
any of its computer systems, servers, or networks; (iv) transfer, lease, loan,
resell for profit, distribute or otherwise grant any rights in such software or
the e-centives Property in any form to any other party, including commercial
time-sharing, rental, or service bureau use.

 

7.2                               By e-centives

 

7.2.1                     e-centives hereby represents and warrants that the
e-centives Property it uses to provide the Services:  (i) will not infringe any
third-party Intellectual Property Rights arising under the laws of the United
States, the United Kingdom, Germany, , and any other country or territory where
e-centives provides the Services or Deliverables to Client; (ii) will not
violate any law or regulation (including, without limitation, any law or
regulation governing data collection, maintenance or privacy); and (iii) will
not intentionally contain any viruses, Trojan horses, worms, time bombs,
cancelbots or other computer programming routines that are intended to damage,
detrimentally interfere with, surreptitiously intercept or expropriate any
system, data or personal information.

 

7.2.2                     e-centives further represents and warrants to Client
as follows:

 

(a)                                  e-centives is free to enter into and to
perform this Agreement, and that the performance of all the terms of this
Agreement for Client will not breach any confidential information agreement,
non-competition agreement or other agreement with any former or current consumer
of e-centives’ services;

 

(b)                                 all Services and Deliverables furnished to
Client shall be in compliance with all applicable laws, rules and regulations;

 

(c)                                  that the e-centives Promotions Product and
other software will perform substantially in accordance with their written
specifications and documentation;

 

(d)                                 that as of the date of the execution of this
Agreement, to the extent the exclusivity provision of Section 11.2 applies, such
provision would not cause e-centives to violate, currently or at any time in the
future, any contract it currently has with a third party.

 

11

--------------------------------------------------------------------------------


 

7.3                               Acknowledgments Regarding Dissemination of
Email

 

e-centives may:  (a) utilize a filtering system or other means at its disposal
from time to time for the purpose of removing from Client’s list of email
addresses any address which, in the sole and reasonable discretion of e-centives
could result in liability to or otherwise create the risk of negative publicity
or other attention for e-centives or Client if such address were to receive an
email through e-centives; and (b) if a disproportionate number of email
addresses are governed by the preceding clause (a), or in the event that an
ongoing email campaign results in an unusually high number of complaints, as
determined by e-centives in its sole and reasonable discretion, e-centives may
halt such campaign or take such other action as the parties mutually agree in
order to minimize the negative effects of such campaign, provided that in no
event will e-centives be required to continue such activity to the extent it may
result in liability to e-centives  reserves the right to refuse to send any
email instructed by Client if in e-centives sole but reasonable discretion, such
mailing is illegal, immoral, inappropriate for dissemination, would create
liability of negative publicity to e-centives.  In connection with all of the
foregoing, e-centives shall inform Client prior to its taking of any such
action, or if not reasonably feasible to provide such prior notice, as soon as
reasonably practicable after such action is taken.

 

7.4          Disclaimer

 

OTHER THAN AS EXPRESSLY SET FORTH HEREIN, E-CENTIVES DISCLAIMS ALL OTHER
WARRANTIES OF ANY KIND, EXPRESS, IMPLIED, OR STATUTORY.

 

8.             Indemnification

 

8.1                               General

 

Each party shall indemnify, defend, and hold the other harmless from and against
any and all claims, losses, liabilities, demands, damages and costs (including,
without limitation, settlement costs, judgments, and the reasonable fees of
attorneys’ and other professionals) arising from any claim alleging facts that
would constitute a breach of such party’s representations or warranties under
Section 7.

 

8.2                               Indemnification by e-centives.  e-centives
shall indemnify, defend, and hold Client harmless from and against any and all
claims, losses, liabilities, demands, damages and costs (including, without
limitation, settlement costs, judgments and the reasonable fees of attorneys and
other professional) arising from any claim alleging that the Services or any
Deliverables furnished under this Agreement infringe or misappropriate any
Intellectual Property Right of a third party arising under the laws of the
United States, the United Kingdom, Germany, and any other country or territory
where e-centives provides Services or Deliverables to Client (an “Infringement
Claim”), or any claim that e-centives has used User Data

 

12

--------------------------------------------------------------------------------


 

outside the scope of this Agreement, except where the claim or suit arises out
of or results from: (A) any enhancements to the e-centives products, Services,
or Deliverables made in accordance with specifications received solely from
Client, (B) Client’s use of the e-centives Services or Deliverables other than
the most recent version of the e-centives Services or Deliverables, if such
infringement or misappropriation would have been avoided by the use of the most
recent version of the Services or Deliverables; (C) modification of the
e-centives Services or Deliverables by any party other than Client, e-centives,
 its subcontractors or agents; (D) the use of the e-centives Services or
Deliverables other than in accordance with this Agreement, or (E) Client
Content.  In the event of any Infringement Claim, e-centives will, at its sole
expense and to the extent commercially reasonable: (i) obtain for Client the
right to use the infringing Service or Deliverables; (ii) modify such Service or
Deliverables in a manner that maintains existing functionality and does not give
rise to an infringement claim; or (iii) substitute equivalent non-infringing
Services or Deliverables that are reasonably equivalent to the infringing
Service or Deliverables.

 

8.3          Indemnification by Client

 

Client shall indemnify, defend and hold e-centives harmless from and against any
and all claims, losses, liabilities, demands, damages, and costs (including,
without limitation, settlement costs, judgments and the reasonable fees of
attorneys and other professionals) arising out of (i) any use of or access to
the Client Sites by Client or by an authorized agent of Client;  (ii) any Client
Content displayed in email sent by e-centives on behalf of Client or available
through the Client Sites, or (iii) any use of Client Property by e-centives
permitted under this Agreement (iv) the provision of any goods or services
through the Client Sites or any claim that such goods or services constitute
infringement or misappropriation of any valid third-party Intellectual Property
Right; and (v) any of the exceptions in the preceding paragraph listed in
clauses (A) through (E).

 

8.4                               Procedures

 

The parties shall provide the indemnification provided in this section provided
that the indemnified party provides the indemnifying party with (i) prompt
written notice of any claim covered under this section (“Covered Claim”), (ii)
control over the defense and settlement of such Covered Claim using counsel
reasonably acceptable to the indemnified party, and (iii) proper and full
information and assistance to settle or defend any such Covered Claim.  The
indemnified party shall be able to participate in the defense of the Covered
Claim with counsel of its choice at its own expense, and the indemnifying party
shall not enter into any settlement without the indemnified party’s written
consent, which consent shall not be unreasonably withheld.

 

13

--------------------------------------------------------------------------------


 

9.             Term and Termination

 

9.1                               Term

 

The initial term of this Agreement shall be for twelve (12) months, commencing
on the Effective Date, and shall renew for successive one (1) year terms unless
either party provides the other party with written notice of non-renewal sixty
(60) days prior to the end of such initial or renewal term (“Renewal Notice
Period”). If by the end of the Renewal Notice Period of the initial term, and
after undertaking commercially reasonable efforts to reach a decision, Client is
unable to provide notice of non-renewal, then Client may provide notice to
e-centives that Client must defer its renewal decision (“Renewal Deferral”).  If
Client provides notice of Renewal Deferral, then after the expiration of the
initial term, e-centives shall continue to provide the Services in accordance
with this Agreement provided Client shall pay to e-centives an amount equal to
the year-one fees and charges, pro-rated based upon the additional sixty (60)
day time period during which such Services are performed, in addition to all
other fees due under this Agreement.  The time period during which Client must
provide e-centives written notice of non-renewal shall be extended through the
sixty day Renewal Deferral period. If no such notice is received by e-centives
during the Renewal Deferral period, this Agreement shall automatically renew for
the first renewal term commencing upon the completion of the Post-Termination
Services period.

 

9.2                               Termination upon Default

 

A “Default” shall occur under this Agreement upon: (i) Client’s failure to pay
any undisputed invoice and such failure remains uncorrected for ten (10) days
after receipt of written notice that a payment is past due; (ii) either party’s
insolvency, apparent inability to pay debts as they become due, or any filing of
bankruptcy by or against either party or a general assignment for the benefit of
its creditors; (iii) either party’s violation of any applicable laws, statutes,
ordinances, codes or other legal requirements with respect to any Services that
are not remedied within thirty (30) days after written notice thereof (or such
shorter period as may be required by law); or (iv) either party’s failure to
perform or observe any material term or condition of this Agreement and such
failure remains uncured for more than thirty (30) days from the date of the
non-breaching party’s written notice thereof.

 

Client may terminate this Agreement upon any Default by e-centives not cured
after the required notice and thirty (30)-day cure period set forth in this
Section by providing written notice of termination to e-centives not less than
five (5) business days following the expiration of such cure period.

 

Upon any Default by Client of this Agreement not cured after expiration of any
applicable notice and/or cure period set forth herein, e-centives may, in its
sole discretion and without waiving any other rights or remedies available to
it, do any or all of the following: (i) suspend Service to Client until such
time as Client has corrected such noncompliance, including paying any amounts
owed hereunder; or

 

14

--------------------------------------------------------------------------------


 

(ii) terminate Service (either completely or only with respect to an affected
Service) or this Agreement.  If e-centives suspends Service pursuant to this
Section, in addition to any other charges due hereunder, Client shall pay
e-centives any fees or other costs imposed on or incurred by e-centives to
restart Service.

 

9.3                               Effect of Termination

 

9.3.1                     The provisions of Sections 3, 4, 5, 6, 7, 8, 9 and 13
will survive the termination of this Agreement for any reason, and upon such
termination, Client shall pay e-centives for all Services performed and expenses
incurred by e-centives prior to the effective date of termination in accordance
with the provisions of Section 3.

 

9.3.2                     In the event of the natural expiration or any other
termination of this Agreement neither Party shall make any claim or demand for
future damages, whether direct, incidental, consequential, punitive or
otherwise, on the basis that either Party had any expectation that this
Agreement would be renewed or would continue beyond its stated initial or
effective renewal Term(s).  Nothing in this paragraph shall affect either
Party’s rights accruing up through the time of any termination or expiration.

 

9.3.3                     It is the intent of the parties that consumers shall
have, subject to the SLA, ongoing and uninterrupted access to and use to all
websites through which the Services are provided under this Agreement even in
the event of the termination or expiration of this Agreement.  Therefore,
notwithstanding anything in this Agreement or in any Statement of Work to the
contrary, upon the termination or expiration of this Agreement, however
occurring and even in the case of default or breach by any party (except in the
case of non-payment of undisputed amounts by Client), the following provisions
shall apply:

 

(a)                                  All websites shall remain active,
accessible and usable by consumers following termination or expiration for a
period of at least 60 days in order to allow for transition.  All of the
applicable terms and conditions shall remain in effect during the transition
period, including, without limitation, all licenses from e-centives to Client
provided the parties shall separately negotiate a fee for the post-termination
services, which fee shall be in accordance with e-centives ‘ standards rates and
fees then in effect.

 

(b)                                 e-centives (and all successors and assigns)
shall collect and deliver to Client, in such form as the parties may agree but
in all events in industry standard formats that allow Client to transfer to, and
use with, a third party, all Deliverables, Confidential Information, Client
Intellectual Property, User Data, Client Content, and backups and archives of
all the foregoing, and shall deliver them to

 

15

--------------------------------------------------------------------------------


 

Client or to Client’s designee as soon as practicable but no later than
forty-five (45) days after termination or expiration of this Agreement.  Client
agrees to reimburse e-centives for reasonable and actual out-of-pocket expenses
actually incurred (excluding the time of employees to comply with this
provision).  e-centives further agrees that Client’s representatives may assist
e-centives in this process, and e-centives agrees to reasonably cooperate with
Client in all aspects of the transition.

 

(c)                                  To the extent that e-centives has control
over any domain name or URL identifying websites used to provide Services to
Client and to which Client has rights of ownership, e-centives shall execute
such documents and take such other reasonable actions reasonably necessary to
transfer those domain names and URLs to the ownership and control of Client.

 

10.          Use of Name

 

e-centives may use all Client Content, names, and logos for the purpose of
performing under this Agreement.  e-centives may use Client’s name and logos in
its general marketing and advertising initiatives, provided that e-centives
complies with all Client trademark or logo usage specifications and guidelines
and that all Client trademarks and logos appear with equal size and prominence
as any other company logos used in such initiatives.  e-centives may disclose
any of the terms of the business relationship with Client upon Client’s prior
written approval, which approval shall not be unreasonably withheld.  Nothing in
this Agreement shall constitute a license to use any trademark, service mark,
trade name or logo.

 

11.          [*]

 

12.          Audit and Inspection

 

e-centives agrees that Client or its representatives shall have the right to
enter into any premises of e-centives or its contractors with two (2) business
days prior notice and during regular business hours for the purposes of
verifying e-centives’ compliance with this Agreement and any Statement of Work
hereunder.  Client shall have this right of audit and inspection at least once
per calendar year, and as otherwise mutually agreed.  Client agrees to give
e-centives at least ten (10) business days’ prior notice of its intent to
exercise its rights hereunder.  Client agrees to perform the audit and
inspections at its own costs and expense, and during e-centives’ normal business
hours.  e-centives agrees to reasonably cooperate in all respects, and agrees to
allow Client or its representatives to have access to and to copy such written
or magnetically stored records and data as are reasonable necessary to complete
the audit.  All materials copied in accordance with the provisions herein shall
be considered Confidential Information, as further defined in this Agreement,
and shall be returned to e-centives (with Client’s legal department retaining

 

16

--------------------------------------------------------------------------------


 

copies for record keeping purposes only, not to be shared with anyone outside
the legal department) immediately after completion of the audit contemplated
hereunder.

 

13.          General

 

13.1        Waiver and Amendment

 

No modification, amendment or waiver of any provision of this Agreement shall be
effective unless in writing and signed by both parties.  No failure or delay by
either party in exercising any right, power, or remedy under this Agreement,
except as specifically provided herein, shall operate as a waiver of any such
right, power or remedy.

 

13.2        Notice

 

All notices, demands, requests, or other communications which may be, or are
required to be, given or served, or sent by any party to any other party
pursuant to this Agreement shall be in writing and will be deemed to have been
duly delivered or given when: (i) delivered by hand (with written confirmation
of receipt) before 5:00 p.m. EST on a business day (or otherwise on the next
succeeding business day); (ii) sent by facsimile before 5:00 p.m. EST on a
business day (or otherwise on the next succeeding business day) and a written
confirmation of the transmission is received by the sender; or (iii) the next
business day after being deposited for delivery with a nationally recognized
overnight delivery service, such as Federal Express, and addressed or sent, as
the case may be, to the appropriate addresses or facsimile numbers set forth
below:

 

To e-centives:

 

e-centives, Inc.

 

 

6901 Rockledge Drive

 

 

7th Floor

 

 

Bethesda, MD  20817

 

 

Attn:  General Counsel

 

 

Fax:  (240) 333-6250

 

 

 

To Customer:

 

[*]

 

 

 

 

 

 

 

 

 

With a copy to:

 

[*]

 

Each party may designate by notice in writing a new address, to which any
notice, demand, request or communication may thereafter be so given, served or
sent.

 

17

--------------------------------------------------------------------------------


 

13.3        Independent Contractors

 

The parties are independent contractors.  Neither party shall be deemed to be an
employee, agent, partner or legal representative of the other for any purpose
and neither shall have any right, power or authority to create any obligation or
responsibility on behalf of the other.

 

13.4                        Assignment

 

Neither party may assign or otherwise transfer any of its rights or obligations
under this Agreement, without the prior written consent of the other party,
unless such assignment is part of a merger, reorganization or sale of all or
substantially all of the assigning party’s assets.

 

This Agreement is personal to e-centives, and e-centives shall not delegate,
outsource, or subcontract all of its obligations without the express prior
written permission of Client, which Client may grant or withhold in its sole
discretion.  Any permitted delegee or subcontractor shall agree in a signed
writing to be bound by all of the terms and conditions of this Agreement. 
Notwithstanding the foregoing, e-centives shall be permitted, in its sole
discretion and without Client’s consent, to hire suppliers, contractors,
third-party service providers, and enter into other subcontracts in connection
with the provision of the Services hereunder, but in all events e-centives shall
remain primarily responsible to Client for the fulfillment of all Services and
Deliverables required by this Agreement of any Statement of Work.

 

13.5                        Taxes

 

Each party agrees to pay, and to indemnify and hold the other party harmless
from, any sales, use, excise, import or export, value added or similar tax or
duty not based on each party’s net income, including any penalties and interest,
as well as any costs associated with the collection or withholding thereof, and
all governmental permit fees, license fees, and customs and similar fees levied
upon the delivery by e-centives of the Services.

 

13.6        Severability

 

In the event that any provision contained in this Agreement, or the application
of any such provision to either e-centives or Client, is held by an arbitrator
or a court of competent jurisdiction to be contrary to any law or otherwise
unenforceable, such provision shall be changed and interpreted so as to best
accomplish the objectives of the original provision to the fullest extent
allowed by law and the remaining provisions of this Agreement will remain in
full force and effect.

 

13.7                        Force Majeure

 

Neither party shall be liable for any failure of performance hereunder due to
causes beyond its reasonable control, including, but not limited to, acts of
God,

 

18

--------------------------------------------------------------------------------


 

fire, explosion, vandalism, cable cuts, storms or other similar catastrophes;
any law, order, regulation, direction, action or request of the United States
government, or of any other government, including state and local governments
having jurisdiction over either of the parties, or of any department, agency,
commission, court, bureau, corporation or other instrumentality of any one or
more of said governments, or of any civil or military authority; national
emergencies; acts of terrorism, insurrections, riots, wars, or strikes,
lockouts, work stoppages or other labor disputes or difficulties. 
Notwithstanding anything to the contrary set forth herein, Client agrees that
payment obligations for Services provided hereunder shall not be subject to
delay due to any event of force majeure.

 

13.8                        Cooperation

 

Each party shall cooperate with the other party by making available, as
requested, information that is reasonably deemed necessary to accomplish its
obligations and responsibilities of a party hereunder.

 

13.9                        No Third Party Beneficiaries

 

This Agreement inures to the benefit of e-centives and Client only and no third
party shall have any rights hereunder.  None of the provisions of this Agreement
shall apply or extend directly to the Client’s customers.

 

13.10                 Attorneys’ Fees

 

The prevailing party, as determined by a court or arbitrator of competent
jurisdiction, shall be entitled to recover its reasonable attorneys’, witness,
and other fees in any action to enforce or interpret any part of this Agreement
(including fees on any appeal).  All such fees referenced herein shall only
become payable after any action contemplated hereby becomes non-appealable.

 

13.11                 Entire Agreement

 

This Agreement, including all Schedules, Attachments, and Addenda, constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior or contemporaneous agreements, written or oral.

 

13.12                 Governing Law

 

This Agreement will be interpreted and construed in accordance with the laws of
the State of New York, without regard to the conflict of law provisions thereof.

 

19

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties have caused this Agreement to be executed by a
duly authorized representative as of the Effective Date first set forth above.

 

[*]

 

 

E-CENTIVES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

Schedule A:          Statement of Work

Schedule B:          Pricing

Schedule C:          Service Level Agreement

Schedule D:          Client Authorized Personnel

Schedule E:           Media Buying

 

 

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

20

--------------------------------------------------------------------------------